            Case 2:19-cv-00301-RSL Document 175 Filed 01/07/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 9
      UNIVERSAL LIFE CHURCH
10    MONASTERY STOREHOUSE, a                  Case No. 2:19-CV-00301-RSL
      Washington non-profit corporation,
11                 Plaintiff,
            v.                                 DECLARATION OF SHEEBA
12
                                               ROBERTS IN SUPPORT OF
13    MAURICE KING, LEWIS KING,                DEFENDANT/COUNTER-CLAIMANT
      GLEN YOSHIOKA, DYLAN WALL,               AMERICAN MARRIAGE MINISTRIES’
14    SARA WHITE, and AMERICAN                 MOTION TO COMPEL DEPOSITION
      MARRIAGE MINISTRIES, a Washington        TESTIMONY FROM MICROSOFT
15    non-profit corporation,
16
                   Defendants                  The Honorable Robert S. Lasnik
17    AMERICAN MARRIAGE MINISTRIES, a
      Washington non-profit corporation,       NOTING DATE: January 22, 2020
18                 Counter-Claimant/
                   Third-Party Plaintiff,
19
            v.
20    UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE, a
21    Washington non-profit corporation; and
      UNIVERSAL LIFE CHURCH
22    MONASTERY STOREHOUSE, INC., a
      Washington non-profit corporation,
23
                   Counter-Defendants/
24                 Third-Party Defendants.

25   ///

      DECLARATION OF SHEEBA ROBERTS IN SUPPORT OF              Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE             Patterson
                                                               Mines
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY        One Convention Place
      FROM MICROSOFT - 1                                       Suite 1400
      Case No. 2:19-CV-00301-RSL                               701 Pike Street
                                                               Seattle, Washington 98101-3927
                                                               (206) 292-9988
            Case 2:19-cv-00301-RSL Document 175 Filed 01/07/21 Page 2 of 4




 1          I, Sheeba Roberts, declare and state as follows:
 2          1.      I am an attorney at the law firm Betts, Patterson and Mines, P.S. and am one of

 3   the attorneys for Defendant/Counter-Claimant American Marriage Ministries (“AMM”). I make

 4   this declaration based on my personal knowledge and in support of AMM’s Motion to Compel

 5   Deposition Testimony from Microsoft.

 6          2.      Attached as Exhibit 1 is a true and correct copy of AMM’s Subpoena Duces

 7   Tecum and Subpoena for Deposition Testimony to Microsoft, served on or about April 3, 2020.

 8          3.      Attached as Exhibit 2 is a true and correct copy of email correspondence dated

 9   August 13, 2020, through September 8, 2020, with Microsoft following up on AMM’s Subpoena

10   Duces Tecum.

11          4.      Attached as Exhibit 3 is a true and correct copy of email correspondence dated

12   September 10, 2020, from Microsoft producing responsive records from ULC’s Bing account.

13          5.      Attached as Exhibit 4 is a true and correct copy of email correspondence from

14   December 14, 2020, through December 18, 2020, with Microsoft following up on AMM’s

15   Subpoena for Deposition and scheduling a deposition of Microsoft.

16          6.      Attached as Exhibit 5 is a true and correct copy of email correspondence dated

17   December 21, 2020, from Microsoft notifying AMM’s counsel that Microsoft had retained

18   outside counsel.

19          7.      On December 23, 2020, I conferred with counsel for Microsoft regarding AMM’s

20   subpoena for deposition. Counsel for Microsoft took the position that a deposition of Microsoft

21   would be unduly burdensome and expensive and that deposition testimony regarding the process

22   for pulling responsive documents to AMM’s subpoena, an explanation of the information

23   contained in those documents were beyond the scope of AMM’s subpoena for deposition.

24   Microsoft offered to provide a declaration in lieu of deposition.

25   ///

      DECLARATION OF SHEEBA ROBERTS IN SUPPORT OF                        Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                       Patterson
                                                                         Mines
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                  One Convention Place
      FROM MICROSOFT - 2                                                 Suite 1400
      Case No. 2:19-CV-00301-RSL                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
            Case 2:19-cv-00301-RSL Document 175 Filed 01/07/21 Page 3 of 4




 1          8.     Attached as Exhibit 6 is a true and correct copy of email correspondence from

 2   December 23, 2020, through December 30, 2020, with Microsoft regarding AMM’s Subpoena

 3   for Deposition.

 4          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

 5   UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT.

 6          DATED this 7th day of January 2021.

 7                                                BETTS, PATTERSON & MINES, P.S.
 8
                                                  By: /s/ Sheeba Roberts
 9
                                                     Sheeba Roberts, Pro Hac Vice
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      DECLARATION OF SHEEBA ROBERTS IN SUPPORT OF                      Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                     Patterson
                                                                       Mines
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                One Convention Place
      FROM MICROSOFT - 3                                               Suite 1400
      Case No. 2:19-CV-00301-RSL                                       701 Pike Street
                                                                       Seattle, Washington 98101-3927
                                                                       (206) 292-9988
            Case 2:19-cv-00301-RSL Document 175 Filed 01/07/21 Page 4 of 4



                                     CERTIFICATE OF SERVICE
 1
            I hereby certify that on January 7, 2021, the foregoing DECLARATION OF SHEEBA
 2
     ROBERTS IN SUPPORT OF AMERICAN MARRIAGE MINISTRIES’ MOTION TO
 3
     COMPEL DEPOSITION TESTIMONY FROM MICROSOFT was electronically filed with
 4
     U.S. District Court for the Western District of Washington through the CM/ECF eFiling system.
 5
            I further certify that on January 7, 2021, I served a copy of the foregoing on:
 6

 7    Michael P. Matesky, II                             Michael B. Galletch
      Matesky Law PLLC                                   Puget Sound Business & Litigation PLLC
 8
      4500 9th Ave., NE, Suite 300                       411 University Street, Suite 1200
 9    Seattle, WA 98105                                  Seattle, WA 98101
      Fax: 206-701-0332                                  Fax: ---
10    Email: mike@mateskylaw.com                         Email: mike@psbizlit.com
      litigation@mateskylaw.com                          Of Attorneys for Plaintiff
11    Of Attorneys for Plaintiff
12

13    Kelly Ann Mennemeier
      Nancy V. Stephens
14    Benjamin J. Hodges
      Foster Garvey P.C.
15    1111 Third Ave., Suite 3000
16    Seattle, WA 98101-3299
      Fax: 206-447-9700
17    Email: Kelly.mennemeier@foster.com
      Nancy.stephens@foster.com
18    Ben.hodges@foster.com
      Of Attorneys for American Marriage
19
      Ministries
20           by mailing to each of the foregoing a copy thereof, placed in a sealed envelope
             addressed as listed above and deposited in the United States mail at Portland, Oregon,
21           and that postage thereon was fully prepaid.
             by facsimile transmission to the number shown above.
22    X      by additional e-service through the E-Filing system, if party was registered.
      X      by courtesy email to the email addresses shown above.
23                                                         /s/ Carrie J. Cook
24                                                         Carrie J. Cook, CP
                                                           Legal Assistant/Certified Paralegal
25

      DECLARATION OF SHEEBA ROBERTS IN SUPPORT OF                            Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                           Patterson
                                                                             Mines
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                      One Convention Place
      FROM MICROSOFT - 4                                                     Suite 1400
      Case No. 2:19-CV-00301-RSL                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
